Order issued December       /8   ,   2012




                                                  In The
                                    Tottrt ul Apprals
                          JITiIf I District of &rxas at Dallas
                                            No. 05-08-01657-CV


  HELPING HANDS HOME CARE, INC. D/B/A AT HOME HEALTHCARE, JOHNNY
             JAMES GRICE AND LAURA DELZELL, Appellants
                                                   V.
        HOME HEALTH OF TARRANT COUNTY, INC. D/B/A HOME HEALTH
                         SPECIALTIES, Appellee


                                                ORDER

        After issuing its opinion in this matter, the Court received an email from a non-party

regarding the phrase "is entitled to recover" as it was used in the Court's judgment. We ORDER the

Clerk of Court to file that email, including the attachment, of record in this matter and provide the

parties to this case with copies of the email, including the attachment.

       If any party would like to respond concerning the issues mentioned in the email, that party

may file a letter brief consisting of no more than five (5) pages no later than fifteen (15) days after

the date of this ORDER. The parties are not required to filea1r brief




                                                        J     OSELEY
                                                        J iSTICE
From:                   Taylor, Ben
To:                     Lisa Matz
Subject:                05-08-01657-CV / judgment effectiveness.finality concern
Date:                   November 27, 2012 1:04:32 PM
Attachments:            duke1.pdf
Importance:             Low



lisa, i'm a little worried about the fifth court's judgment stating merely that one party "is entitled to
recover" stated dollars from another.  we had an analogous issue with a tarrant county trial court
judgment stating the plaintiff "is entitled to recover" judgment and after a big fight in 2nd ca fort
worth, the 2nd ca fort worth held such language did not effectively order that the party SHALL
recover the money (and therefore was interlocutory and unappealable).  i'm sure they 5th ca did not
intend to render anything but a final and appealable 5th ca judgment, and i'm confident your office
was going by what the court's OPINION said, but i had these concerns and i sure hope they can be
passed along.  respectfully, bt
 
 
http://www.search.txcourts.gov/SearchMedia.aspx?MediaVersionID=a993a3dd-86fc-49eb-b4e0-
89f03fa4f747&MediaID=5d24813f-7c66-498d-b1a0-299e8e4a3f3a&coa=coa05&DT=Opinion
 
 
Ben Taylor, Partner
FULBRIGHT & Jaworski L.L.P. • 2200 Ross Avenue, Suite 2800 •
Dallas, Texas  75201-2784
T: 214 855 8110 • F: 214 855 8200 • btaylor@fulbright.com •
www.fulbright.com/btaylor
_________________________________________________________________________
To reply to our email administrator directly, send an email to postmaster@fulbright.com